                             Case 4:19-cr-00224-RM-LCK Document 1 Filed 12/26/18 Page 1 of 1

                                                               CRIMINAL COMPLAINT
                                                                                                    DISTRICT of ARIZONA
                               United States District Court
                                        United States of America                                    DOCKET NO.

                                                   v.
                                        Ricardo Rumbo-Mojica
                                   DOB: XX/XX/1991; Citizen of Mexico                               MAGISTRATE'S CASE NO.

                                                                                                         18.D2156MJ
                            Complaint for violation of Title 8                United States Code § 1326 (b )(2)

 NAME OF mDGE OR MAGISTRATE                                     OFFICIAL T ITLE                     LOCATION
                                                                UNITED STATES MAGISTRATE JUDGE      TUCSON, ARIZONA

         DATE OF OFFENSE                                 PLACE OF OFFENSE          ADDRESS OF ACCUSED (if known)
          ON OR ABOUT                                       ATOR NEAR
       December 24, 2018                                 Nogales, Arizona

 COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

 On or about December 24, 2018, at or near Nogales, in the District of Arizona, Ricardo Rumbo-Mojica, an alien,
 knowingly and intentionally attempted to enter the United States of America after having been denied admission,
 excluded, deported, and removed from the United States through San Ysidro, California on August 8, 2017 and
 not having obtained the express consent of the Attorney General or the Secretary of the Department of Homeland
 Security to reapply for admission thereto; in violation of Title 8, United States Code, Section 1326, enhanced by
 Title 8, United States Code, Section 1326 (b)(2).




 BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

 Ricardo Rumbo-Mojica is a citizen of Mexico. On August 8, 2017, Ricardo Rumbo-Mojica was lawfully
 denied admission, excluded, deported, and removed from the United States through San Ysidro, California. On
 December 24, 2018, Ricardo Rumbo-Mojica knowingly and intentionally attempted to re-enter the United States
 by falsely claiming to be a United States citizen. Ricardo Rumbo-Mojica did not obtain the express consent of
 the Attorney General or the Secretary of the Department of Homeland Security to re-apply for admission to the
 United States.




 MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 DETENTION REQUESTED                                                                                SIGNATU RE OF COMPLAIP (official
                                                                                                    title)                   \                       ~
   Being duly sworn, I declare that the foregoing is                                                K--y1t: \..,. t'ayton · · . J ~   1 ._,          viJ"L.
   true and correct to the best of my knowledge.                                                    OFFICIAL TITLE
                                                                                                             '----                        ----..._
 Authorized by AUSA HHB
                                                                                                    CBPO/E
                                                                                                                           ~
 Sworn to before me and subscribed in my presence.                                                             ~                      -
 SIGNATURE OF MAG ~ E / UD~ h _ .
                                                            .. o_ ,(J                               DATE
                                                                                                    December 26, 2018
                       ..
1) See Federal rules ofCnmmal Procedure Rules 3 and 54
